DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification

The disclosure is objected to because of the following informalities: after “16/182,921” (paragraph 0001, line 2), should insert -- , now abandoned, --.  
Appropriate correction is required.

	Claim Objections

Claims 1, 9, 11, 19, and 20 are objected to because of the following informalities: 
- claims 1, 11, and 20, “composite data” should be – composite sensor data --.
- claims 9 and 19, “separately” should be – separate --.
Appropriate correction is required.

Claim Interpretation

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and 
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: processing system (claim 11), management element (claim 20). 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Note Regarding 35 USC § 101

Pursuant to the 2019 Revised Patent Subject Matter Eligibility Guidance, the following analysis is made:
Under step 1 of the Guidance, the claims fall within a statutory category.
Under step 2A, prong 1, the claims do not recite an abstract idea.
	Thus, the claims are patent eligible under 35 USC 101.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 6-8, 11, 12, 16-18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Larson et al. (US 2016/0034329).

Regarding claims 1, 11, and 20, Larson et al. discloses a method and system comprising:
collecting sensor data from physical sensors (120’s) distributed over a geographic region (paragraph 0100, lines 6-11);
establishing logical sensors (collection computers 504-506 inherently performs logic functions and also detect and monitor sensors, Abstract, lines 1-4) based at least on requirements indicated by data requestors (data sent to server 502 is based on user customization, paragraph 0120, lines 1-4, user customization is through server, paragraph 0154, lines 10-14; sensor data storage can be on plural servers, paragraph 0091);
allocating selected portions  of the sensor data (Sensor_a – Sensor_h of 508, 510, 512, respectively) to the logical sensors (paragraph 0043, lines 9-13; paragraph 0093, lines 4-8) to form composite sensor data (sensor data from 508, 510, 512 are combined to 504, 505, 506, respectively, and output to 502, Fig. 5) based on locations monitored by the physical sensors that correspond to the requirements (paragraph 0033, lines 8-15; the sensor data is based on the location where the physical sensor is mounted on, each physical sensor may be mounted on a machine/equipment, paragraph 0033, lines 1-3); and
providing the composite data in one or more data streams to the data requestors as originating from the logical sensors (504, 505, 506 provide composite sensor data from 508, 510, 512 to server computers, Fig. 5; paragraph 0091; paragraph 0120, lines 1-5).

Regarding claim 11, Larson et al. further discloses
one or more non-transitory computer readable storage media (428);
a processing system (402) operatively coupled to the one or more non-transitory computer readable storage media (Fig. 4);
program instructions stored on the one or more non-transitory computer readable storage media that, based on being executed by the processing system.
 (paragraph 0108, lines 5-10).

Regarding claim 20, Larson et al. further discloses
physical nodes (504-506) configured to collect sensor data from one or more physical sensors (508, 510, 512)) distributed over a geographic region (paragraph 0100, lines 6-11); and
a management element (402).

Regarding claims 2 and 12, Larson et al. discloses:
collecting the selected portions of the sensor data (Sensor_a – Sensor_h of 508, 510, 512, respectively) from multiple ones of the physical sensors (508, 510, 512) and compositing the selected portions of the sensor data into the composite sensor data (output of 508. 510, 512) as corresponding to a single logical sensor addressable as a physical sensor (collection computers 504-506 represent logical/physical sensors, collection computers 504-506 inherently performs logic functions and also detect and monitor sensors, Abstract, lines 1-4).

Regarding claims 6 and 16, Larson et al. discloses a first physical sensor captures first sensor data corresponding to a first portion of an object of interest, and wherein a second physical sensor captures second sensor data corresponding to a second portion of the object of interest (sensors may measure different characteristics of a machine/equipment, paragraph 0032, lines 1-20) and wherein the composite sensor data (output of 508, 510, 512) ) comprises the first sensor data and the second sensor data (Sensor_a – Sensor_h, Fig. 5).

Regarding claims 7 and 17, Larson et al. discloses:
converting the selected portions of the sensor data in a first data format to a target data format comprising the composite sensor data (paragraph 0033, lines 5-8).

Regarding claims 8 and 18, Larson et al. discloses:
processing the sensor data to identify relevant portions of the sensor data according to the requirements indicated by the data requestors (paragraph 0093, lines 4-8; user customization is through server, paragraph 0154, lines 10-14; sensor data storage can be on plural servers, paragraph 0091); and
allocating the relevant portions of the sensor data to corresponding logical sensors (paragraph 0093, lines 4-6).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Larson et al..

Regarding claims 3 and 13, while Larson et al. does not expressly disclose the selected portions of the sensor data correspond to a first physical sensor for a first period of time and to a second physical sensor for a second period of time, Larson et al. discloses providing current real-time sensor data that has been collected for the selected sensors and/or historical sensor data for a given period of time which may be selected by the user, (paragraph 0172, lines 3-6). Accordingly, it would have been obvious to provide selected portions of the sensor data corresponding to a first physical sensor for a first period of time and to a second physical sensor for a second period of time since Larson et al. provides sensor data that has been collected for the selected sensors for a given period of time.

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to provide Larson et al. with selected portions of the sensor data correspond to a first physical sensor for a first period of time and to a second physical sensor for a second period of time for the purpose of representing characteristic of a machine/equipment.

Claims 4, 10, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Larson et al. in view of Cleave et al. (US 2020/0133746).

Regarding claims 4 and 14, Larson et al. discloses the claim limitations as discussed above, except the first period of time and the second period of time correlate to orbital movement with respect to the geographic region for satellite devices comprising the first physical sensor and the second physical sensor.

Cleave et al. discloses the first period of time and the second period of time correlate to orbital movement with respect to the geographic region for satellite devices (satellites, paragraph 0001, lines 5-7, satellites have movements per time with respect to the Earth, paragraph 0001, lines 7-9) comprising the first physical sensor and the second physical sensor (satellites include various sensors, paragraph 0001, lines 7-9).

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to provide Larson et al. with time periods correlating to orbital movements with respect to the geographic region for satellite devices comprising the first physical sensor and the second physical sensor as disclosed by Cleave et al. for the purpose of collecting data of the Earth.

Regarding claim 10, Larson et al. discloses obtaining the sensor data (via sensors 508, 510, 512) and allocating the selected portions (Sensor_a – Sensor_h, Fig. 5) of the sensor data (508, 510, 512) to the logical sensors (504-506, Fig. 5).

However, Larson et al. does not disclose in a management service located on one or more of orbital satellites, obtaining the sensor data and allocating the selected portions of the sensor data to the logical sensors.

Cleave et al. discloses in a management service (operations performed by various sensors) located on one or more of orbital satellite (paragraph 0001, lines 1-11).

Accordingly, it would have been obvious in view of Cleave et al. to provide Larson et al. with a management service located on one or more of orbital satellites, for obtaining the sensor data and allocating the selected portions of the sensor data to the logical sensors.

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to provide Larson et al. with a management service located on one or more of orbital satellites as disclosed by Cleave et al. for the purpose of obtaining the sensor data and allocating the selected portions of the sensor data to the logical sensors.

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Larson et al. in view of Bronk (US 2018/0314606).

Regarding claims 9 and 9, Larson et al. discloses storing the composite sensor data as separately data pools that each correspond to individual ones of the data requestors (storing sensor data on separate server computers, paragraph 0091, lines 3-6).

However, Larson et al. does not disclose storing the composite sensor data as separately encrypted data pools.

Bronk discloses storing the composite sensor data as separately encrypted data pools (paragraph 0043) for data security (paragraph 0105, lines 9-11).

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to provide Larson et al. with storing the composite sensor data as separately encrypted data pools as disclosed by Bronk for the purpose of providing data security for sensor data corresponding to individual ones of the data requestors.

	Allowable Subject Matter

Claims 5 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Reasons For Allowance

The following is an examiner’s statement of reasons for allowance:
The combination as claimed wherein a method and apparatus comprising identifying a transition event associated with a first physical sensor being unable to capture further sensor data for at least an object of interest in the geographic region; in response to the transition event, transitioning a corresponding logical sensor to receive data from the one or more alternative physical sensors instead of the first physical sensor (claims 5, 15) is not disclosed, suggested, or made obvious by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Larson et al. discloses a sensor collection/storing system (Fig. 5) for determining one or more alternative physical sensors capable of capturing the further sensor data (selecting sensors and sensor data for storage either locally or remotely, paragraph 0043). However, the selection is not in response to the transition event, transitioning a corresponding logical sensor to receive data from the one or more alternative physical sensors instead of the first physical sensor (being unable to capture further sensor data).

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Nghiem whose telephone number is (571) 272-2277.  The examiner can normally be reached on M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached at (571) 272-2302.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/MICHAEL P NGHIEM/Primary Examiner, Art Unit 2862                                                                                                                                                                                                        July 27, 2022